Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently under review.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Theiler et al. (Pub. No.: US 2020/0355550 A1) hereinafter referred to as Theiler in view of Webster et al. (Pub. No.: US 2014/0191115 A1) hereinafter referred to as Webster.
With respect to Claim 1, Theiler teaches a method (¶7; ¶55; claim 1) of operating an electronic device (¶33, smartphone), the method comprising: controlling a screen to alternate periodically between a first phase in which the screen emits light (¶37, “During an active phase of the duty cycle the lines of the display are illuminated in consecutive order”) and a second phase (¶37, “During the inactive phase, such as 111, 113, 115, the light incident on the sensor originates from the surroundings of the smartphone when only ambient light is incident on the sensor. The ambient light may be natural light, sunlight or artificial light from light bulbs, fluorescent lamps or LED lamps”) in which no light is emitted by the screen; precharging a capacitor of an ambient light sensor during the first phases (¶34, “The electrical current generated by the incident light repetitively charges a capacitor. In other words, the current from the photodiode is integrated by a capacitor”, therefore the capacitor will always be precharging during the first phases and the second phases). 
Theiler does not teach the capacitor as a charge pump, such that a charge pump of an ambient light sensor is precharged during the first phases, the ambient light sensor comprising at least one single photon avalanche diode; and powering, by the charge pump, the single photon avalanche diode.
Webster teaches a method (¶65), comprising: precharging (via item CP; ¶54) a charge pump (fig. 6, item 600; ¶54) of a light sensor during a first phase (¶65, “If a photon arrives, the SPAD breaks down, triggers the output inverter through the coupling capacitor and stays low until the next clock pulse comes along arming it above breakdown again” – the charge pump is precharged unit the SPAD detects light, which may occur at anytime including a first phase), providing a charge pump output voltage (fig. 6, item Pout; ¶51, “which is the output P.sub.out of the charge pump”) to a light sensor, the light sensor comprising at least one single photon avalanche diode (fig. 6, item SD; ¶2, “Single-Photon Avalanche Diode (SPAD)”; ¶45, “the deep SPAD SD”); and powering, by the charge pump (fig. 6, item 600), the single photon avalanche diode (fig. 6, item SD). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Theiler, such that the capacitor and ambient light sensor are replaced with the charge pump and single photon avalanche diode of Webster since a charge pump comprises many capacitors and a single photon avalanche diode is a type of photodiode, resulting in precharging a charge pump of an ambient light sensor during the first phases, the ambient light sensor comprising at least one single photon avalanche diode; and powering, by the charge pump, the (¶65).
With respect to Claim 2, claim 1 is incorporated, Theiler teaches comprising measuring, by the ambient light sensor, ambient light during the second phases (¶55, “In practice, the measurement achieves a better accuracy than previous measurement solutions, where measurement may take place only in an off-phase of the display”- measuring is performed in both the first phase and second phase).
With respect to Claim 3, claim 1 is incorporated, Theiler teaches further comprising starting the precharging of the capacitor during the first phase before each second phase (¶34, “The electrical current generated by the incident light repetitively charges a capacitor. The capacitor voltage is compared to a threshold level. If the charge/voltage exceeds the threshold level, a pulse is generated and the charge of the capacitor is reduced by a predetermined reference charge. The capacitor is continuously charged by the diode current and the above described process is repeated again” – the capacitor is precharged in a first phaseor a second phase and can be discharged by a predetermined reference charge at anytime in either a first phase or second phase by generating a pulse). 
Theiler does not teach further comprising starting the precharging of the charge pump during the first phase before each second phase.
Webster teaches a method (¶65), comprising: precharging (via item CP; ¶54) a charge pump (fig. 6, item 600; ¶54) of a light sensor during a first phase (¶65, “If a photon arrives, the SPAD breaks down, triggers the output inverter through the coupling capacitor and stays low until the next clock pulse comes along arming it above breakdown again” – the charge pump is precharged unit the SPAD detects light, which may occur at anytime including a first phase), providing a charge pump output voltage (fig. 6, item Pout; ¶51, “which is the output P.sub.out of the charge pump”) to a light sensor, the light sensor comprising at least one single photon avalanche diode (fig. 6, item SD; ¶2, “Single-Photon Avalanche Diode (SPAD)”; ¶45, “the deep SPAD SD”); and powering, by the charge pump (fig. 6, item 600), the (fig. 6, item SD); further comprising starting the precharging of the charge pump during the first phase before each second phase (¶65, “If a photon arrives, the SPAD breaks down, triggers the output inverter through the coupling capacitor and stays low until the next clock pulse comes along arming it above breakdown again” – the charge pump is precharged unit the SPAD detects light, which may occur at anytime including a first phase).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Theiler, such that the capacitor and ambient light sensor are replaced with the charge pump and single photon avalanche diode of Webster since a charge pump comprises many capacitors and a single photon avalanche diode is a type of photodiode, resulting in further comprising starting the precharging of the charge pump during the first phase before each second phase, so as to provide design alternatives and a technique that is simple to operate (¶65).
With respect to Claim 5, claim 1 is incorporated, Theiler does not teach further comprising deactivating the charge pump after each second phase. 
Webster teaches a method (¶65), comprising: precharging (via item CP; ¶54) a charge pump (fig. 6, item 600; ¶54) of a light sensor during a first phase (¶65, “If a photon arrives, the SPAD breaks down, triggers the output inverter through the coupling capacitor and stays low until the next clock pulse comes along arming it above breakdown again” – the charge pump is precharged unit the SPAD detects light, which may occur at anytime including a first phase), providing a charge pump output voltage (fig. 6, item Pout; ¶51, “which is the output P.sub.out of the charge pump”) to a light sensor, the light sensor comprising at least one single photon avalanche diode (fig. 6, item SD; ¶2, “Single-Photon Avalanche Diode (SPAD)”; ¶45, “the deep SPAD SD”); and powering, by the charge pump (fig. 6, item 600), the single photon avalanche diode (fig. 6, item SD); further comprising deactivating the charge pump after each second phase (¶65, “If a photon arrives, the SPAD breaks down, triggers the output inverter through the coupling capacitor and stays low until the next clock pulse comes along arming it above breakdown again” – the charge pump is precharged unit the SPAD detects light upon which the charge pump is deactivated which may be at anytime including after each second phase).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Theiler, such that the capacitor and ambient light sensor are replaced with the charge pump and single photon avalanche diode of Webster since a charge pump comprises many capacitors and a single photon avalanche diode is a type of photodiode, resulting in further comprising deactivating the charge pump after each second phase, so as to provide design alternatives and a technique that is simple to operate (¶65).
With respect to Claim 6, claim 1 is incorporated, Theiler does not teach further comprising deactivating the charge pump during part of each first phase.
Webster teaches a method (¶65), comprising: precharging (via item CP; ¶54) a charge pump (fig. 6, item 600; ¶54) of a light sensor during a first phase (¶65, “If a photon arrives, the SPAD breaks down, triggers the output inverter through the coupling capacitor and stays low until the next clock pulse comes along arming it above breakdown again” – the charge pump is precharged unit the SPAD detects light, which may occur at anytime including a first phase), providing a charge pump output voltage (fig. 6, item Pout; ¶51, “which is the output P.sub.out of the charge pump”) to a light sensor, the light sensor comprising at least one single photon avalanche diode (fig. 6, item SD; ¶2, “Single-Photon Avalanche Diode (SPAD)”; ¶45, “the deep SPAD SD”); and powering, by the charge pump (fig. 6, item 600), the single photon avalanche diode (fig. 6, item SD); further comprising deactivating the charge pump during part of each first phase (¶65, “If a photon arrives, the SPAD breaks down, triggers the output inverter through the coupling capacitor and stays low until the next clock pulse comes along arming it above breakdown again” – the charge pump is precharged unit the SPAD detects light upon which the charge pump is deactivated which may be at anytime including during part of each first phase).
(¶65).
With respect to Claim 13, Theiler teaches an electronic device (¶33, smartphone) comprising: a screen configured to alternate periodically between a first phase in which the screen emits light (¶37, “During an active phase of the duty cycle the lines of the display are illuminated in consecutive order”) and a second phase (¶37, “During the inactive phase, such as 111, 113, 115, the light incident on the sensor originates from the surroundings of the smartphone when only ambient light is incident on the sensor. The ambient light may be natural light, sunlight or artificial light from light bulbs, fluorescent lamps or LED lamps”) in which no light is emitted by the screen; an ambient light sensor (¶33, photodiode), comprising: a capacitor (¶34); and a control circuit (¶36, “This operation is controlled by a pulse width modulation (PWM) control signal defined by the processor of the smartphone.”) configured to precharge the capacitor during the first phase (¶34, “The electrical current generated by the incident light repetitively charges a capacitor. In other words, the current from the photodiode is integrated by a capacitor”, therefore the capacitor will always be precharging during the first phases and the second phases).
Theiler does not teach the capacitor of the ambient light sensor as a charge pump, the ambient light sensor comprising at least one single photon avalanche diode powered by the charge pump; or a control circuit configured to precharge the charge pump during the first phase.
Webster teaches a circuit (fig. 6), comprising: a light sensor (fig. 6, item 600 and SD), comprising: a charge pump (fig. 6, item 600; ¶54); and at least one single photon avalanche diode powered by the (fig. 6, item SD; ¶2, “Single-Photon Avalanche Diode (SPAD)”; ¶45, “the deep SPAD SD”); and a control circuit (fig. 6, item MP and clock pulse at the gate; ¶65, “connect the SPAD enable input SE (FIG. 2) or the gate of device MP (FIG. 6) to a regular clock pulse, which should be sufficient to counteract leakage current and keep the SPAD above breakdown”) configured to precharge the charge pump during the first phase (¶65, “If a photon arrives, the SPAD breaks down, triggers the output inverter through the coupling capacitor and stays low until the next clock pulse comes along arming it above breakdown again” – the charge pump is precharged unit the SPAD detects light, which may occur at anytime including a first phase).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the electronic device of Theiler, such that the capacitor and ambient light sensor are replaced with the charge pump and single photon avalanche diode of Webster since a charge pump comprises many capacitors and a single photon avalanche diode is a type of photodiode, resulting in the ambient light sensor comprising at least one single photon avalanche diode powered by the charge pump; and a control circuit configured to precharge the charge pump during the first phase, so as to provide design alternatives and a technique that is simple to operate (¶65). 
With respect to Claim 14, claim 13 is incorporated, Theiler does not mention wherein the control circuit is configured to enable the ambient light sensor and the charge pump.
Moore teaches a charge pump overload detection circuit (fig. 2, item 100; ¶17), comprising: a light sensor (fig. 2, item 12, and 120; ¶17), comprising: a charge pump (fig. 2, item 12: charge pump; ¶12-13); and at least one single photon avalanche diode (fig. 2, item 120; ¶17) powered by the charge pump (fig. 2); and a control circuit (fig. 2, item 102 by providing the control signal to item 104 to provide the voltage to the charge pump; ¶19) configured to precharge the charge pump (fig. 2); wherein the control circuit is configured to enable the ambient light sensor and the charge pump (¶19).
(¶20). 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Theiler and Webster as applied to claim 13 above, and further in view of Matsuki (Pub. No.: US 2010/0245309 A1).
With respect to Claim 15, claim 13 is incorporated, Theiler teaches sensing light during a window and counting of pulses (¶15; ¶42).
Theiler and Webster combined do not teach further comprising a counter configured to count, from a starting point, edges of a timing signal to generate a count value, to a first value.
Matsuki teaches a light detection control unit (¶40) comprises a counter (fig. 4, item 42), an edge detection unit (fig. 4, item 41), a differential circuit (fig. 4, item 43), a memory (fig. 4, item 44), a timing unit (fig. 4, item 45), and an averaging unit (fig. 4, item 46; the counter configured to count, from a starting point, edges of a timing signal to generate a count value, to a first value (¶40).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Theiler and Webster, to further comprise a counter configured to count, from a starting point, edges of a timing signal to generate a count value, to a first value, as taught by Matsuki, so as to evaluate an average value of the pulse width PW (¶40) and detect ambient light more precisely (¶13).
Claim 16, claim 15 is incorporated, Theiler and Webster combined do not teach further comprising a memory storing the first value.
Matsuki teaches a light detection control unit (¶40) comprises a counter (fig. 4, item 42), an edge detection unit (fig. 4, item 41), a differential circuit (fig. 4, item 43), a memory (fig. 4, item 44), a timing unit (fig. 4, item 45), and an averaging unit (fig. 4, item 46; the counter configured to count, from a starting point, edges of a timing signal to generate a count value, to a first value (¶40).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Theiler and Webster, further comprising a memory storing the first value, as taught by Matsuki, so as to evaluate an average value of the pulse width PW (¶40) and detect ambient light more precisely (¶13).

Allowable Subject Matter
Claims 4, 7-12, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art teaches a method wherein a duration between an activation of the charge pump and a beginning of the second phase is at least equal to a precharge duration of the charge pump including all the base limitations; nor does the prior art teach a method further comprising: counting, from a starting point, edges of a timing signal to generate a count value; and activating the charge pump in response to the count value reaching a first value including all the base limitations; nor does the prior art teach a device, wherein the control circuit is configured to activate the charge pump in response to the count value reaching the first value including all the base limitations; nor does the prior art teach a device wherein the first value is equal to a period of the second phases minus a second duration at least equal .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/               Examiner, Art Unit 2621       

/AMR A AWAD/               Supervisory Patent Examiner, Art Unit 2621